Butler, J.
The evidence does not sustain the libel. It does not show that the master refused to take the libelant as pilot. On the contrary, it tends to show that he did npt. The conversation between the parties (relied upon by the libelant) seems to have been half jocular. It leaves the impression that Mr. Virden was simply teasing the master respecting the question' of pilotage, and that the master answered in the same vein, saying, “I will take you,’’.while he knew that Mr. Virden, personally, would not go.
The libel must be dismissed, with costs.